Citation Nr: 0517984	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-18 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for syphilis.

4.  Entitlement to service connection for a low back 
disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for ulcer 
disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February to October 
1945.

These matters come to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.  For good cause shown, his motion 
for advancement on the docket has been granted.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2004).

In May 2005 additional medical evidence was received at the 
Board in conjunction with the veteran's appeal.  Although no 
waiver of RO consideration of this evidence was included, the 
Board finds that remand for RO consideration is unnecessary.  
See Disabled American Veterans, et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (the Board 
does not have authority to consider evidence in the first 
instance); 38 C.F.R. § 20.1304 (2004).  Specifically, a 
review of the recently received records reveals that all but 
one of the records is duplicative of documents already 
contained in the claims file and considered by the RO.  

Moreover, the April 2005 medical report, which was not 
previously considered by the RO, is not pertinent to the 
issues being decided.  Specifically, it notes only the 
current status of the veteran's psychiatric disorder, and 
provides no opinion or intimation as to the etiology of the 
disorder.  As the issue in this case pertains to the etiology 
of his psychiatric disorder, not the existence or current 
diagnosis of such, this evidence is not relevant to the 
issue, and there is no prejudice to the veteran in the 
Board's proceeding with the adjudication of the case.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, in a July 1999 rating decision the RO denied 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for aggravation of the pre-existing psychiatric 
disorder.  The veteran was notified of that decision, but did 
not appeal.  In a June 2002 statement he again raised the 
issue of entitlement to compensation benefits arising from 
treatment he received at the VA Medical Center (MC).  Because 
the RO has not yet addressed the newly raised issue, it is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled any duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that the veteran's psychiatric disorder, which has been 
diagnosed as a major depressive disorder with psychotic 
features, is not related to an in-service disease or injury.

3.  The preponderance of the probative evidence indicates 
that the veteran's bronchitis is not related to an in-service 
disease or injury.

4.  The preponderance of the probative evidence indicates 
that the veteran's syphilis is not related to an in-service 
disease or injury.

5.  The preponderance of the probative evidence indicates 
that the veteran's low back disorder, which has been 
diagnosed as degenerative disc disease, is not related to an 
in-service disease or injury.

6.  The RO denied entitlement to service connection for an 
ulcer in a June 1951 rating decision.  The veteran was 
notified of that decision and did not appeal.

7.  The evidence received subsequent to the June 1951 
decision is not new, in that it is cumulative and redundant 
of the evidence previously considered by decisionmakers.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active service, nor may a major depressive disorder with 
psychotic features be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  Bronchitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  Syphilis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

4.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

5.  The June 1951 rating decision in which the RO denied 
service connection for an ulcer is final, new and material 
evidence has not been received, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(1998); Vet. Reg. No.2(a), Pt. II, Par. III, and Department 
of Veterans Affairs Reg. 1008 (effective January 25, 1936 to 
December 31, 1957).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that all of the claimed disabilities had 
their onset during his eight months of military service.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  
Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform him of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that he provide any evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the section 
5103(a) notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted when the claim was 
adjudicated.  In Pelegrini the Court found that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the RO did not err in failing to 
comply with the timing requirement of the notice.  The Court 
also found, however, that in such cases the claimant would 
still be entitled to a section 5103(a) notice and assistance 
in developing his claim.  Pelegrini, 18 Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in May 2003 and January 2004 
by informing him of the provisions of the VCAA and the 
specific evidence required to substantiate his claim for 
service connection.  The RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claim, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claim.

The veteran has also been provided a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the need to 
submit medical evidence that established entitlement to 
service connection.  In these documents the RO also informed 
him of the cumulative evidence previously provided to VA or 
obtained by VA on his behalf, and any evidence he identified 
that the RO was unable to obtain.  The Board finds that in 
all of these documents the RO informed him of the evidence he 
was responsible for submitting, and what evidence VA would 
obtain in order to substantiate his claim.  Quartuccio, 16 
Vet. App. at 187.

Although the May 2003 and January 2004 notices were sent 
following the June 1998 decision, the veteran has had two 
years following the initial notice to submit additional 
evidence or identify evidence for the RO to obtain.  
Following the issuance of the notices the RO re-adjudicated 
the substantive merits of the veteran's claim in October 
2003, January 2004, and May 2004 supplemental statements of 
the case.  In re-adjudicating the claim for service 
connection the RO considered all the evidence of record and 
applied the benefit-of-the-doubt standard of proof.  In 
resolving his appeal the Board will also consider all the 
evidence now of record, and apply the same standard of proof.  

The Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, No. 02-1077, slip 
op. at 15 (U.S. Vet. App. April 15, 2005).  The Board finds 
in this case that the delay in issuing the section 5103(a) 
notice is not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication because his 
claim was re-adjudicated, based on all the evidence of 
record, following the issuance of the notices.
Duty to Assist

Regarding the claim for service connection for ulcer disease, 
the VCAA left intact the requirement that a veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim before the duty to assist 
provisions of the VCAA are fully applicable to the claim.  
The regulation provides that for requests to reopen submitted 
prior to August 29, 2001, VA does not have any duty to assist 
the veteran in developing evidence in support of his request 
to reopen the previously denied claim, unless VA finds that 
new and material evidence has been received.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c) (2004).  As will 
be shown below, the Board has determined that new and 
material evidence has not been received, and denied reopening 
of the claim for service connection for ulcer disease.  
Because the veteran's request to reopen was submitted prior o 
August 2001, VA has no duty to assist him in the development 
of evidence in support of that claim.

In general, the statute and regulation provide that VA will 
make reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical records, 
and the VA treatment records he identified.  The RO has not, 
however, provided him a VA medical examination or obtained a 
medical opinion regarding the claimed nexus to service.  The 
Court has held, however, that VA is not required to provide a 
medical examination or obtain a medical opinion if the record 
does not already contain evidence of an in-service event, 
injury, or disease.  That development is not required because 
"a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease."  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1356 (Fed. Cir. 2003).  

The veteran's service medical records are silent for any 
complaints or clinical findings attributed to a psychiatric 
disorder, bronchitis, syphilis, or a low back disorder.  For 
this reason the Board finds that a medical examination and/or 
opinion is not required in this case because no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Duenas, 18 Vet. App. at 517.

The Board notes that in March 2004 the veteran reported 
having received treatment from a private physician in March 
2003 for bronchitis.  In a May 2004 statement, however, he 
stated that he had no additional evidence to submit in 
support of his claim, and asked that his claim be forwarded 
to the Board for consideration of his appeal.  In any event, 
as will be shown below the veteran's claim is being denied 
because there is no evidence of him having incurred a related 
disease or injury during service.  In the absence of such 
evidence, medical evidence pertaining to current treatment 
for bronchitis could not raise the reasonable possibility of 
substantiating the claim.  For that reason the Board finds 
that remand of the case in order to obtain the records of 
treatment in 2003 is not required.

The veteran and his representative have been given the 
opportunity to submit evidence and argument, and have done 
so.  He has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2004).
Service Connection
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

Where a veteran served for 90 days in active service, and 
psychosis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Psychiatric Disorder

A VA psychiatric examination in June 1973 resulted in a 
diagnosis of anxiety neurosis, and the VA treatment records 
show that the veteran has received treatment for anxiety and 
depression since December 1984.  His claim is, therefore, 
supported by a current medical diagnosis of disability.  His 
service medical records do not show, however, any complaints 
or clinical findings related to a psychiatric disorder during 
service, nor does the probative evidence indicate that the 
currently diagnosed psychiatric disorder is related to 
service.  Hickson, 12 Vet. App. at 253.

As an initial matter the Board finds that a major depressive 
disorder with psychotic features did not become manifest 
within a year of the veteran's separation from service.  
Consideration of the presumptive provisions applicable to 
chronic diseases does not, therefore, support a grant of 
service connection.  See 38 C.F.R. §§ 3.307, 3.309 (2004).

Although the veteran claims to have had mental problems since 
he was in service, there is no documentation of any such 
impairment for more than 30 years following his separation 
from service.  The available service medical records consist 
of the reports of his examinations on entering and separating 
from service.  The separation examination in October 1945 
shows that the psychiatric examination was normal, and that 
the veteran had no history of any significant diseases.  

The veteran was hospitalized numerous times and underwent 
multiple VA medical examinations from 1945 to 1973 pertaining 
to various medical problems, and the records of treatment and 
examination reports reflect no findings regarding a mental 
impairment.  During the June 1973 VA examination he reported 
feeling nervous and that he had incurred head injuries in 
1969 and 1971.  That examination resulted in a diagnosis of 
anxiety neurosis, with no indication that the disorder was 
related to service.

According to the VA treatment records, the veteran was 
involved in a motor vehicle accident in 1969, following which 
he no longer worked.  In June 1981 he reported feeling 
emotionally upset for the previous several months.  When 
evaluated in the Mental Health Clinic in July 1981, his 
symptoms were diagnosed as alcohol abuse, and he was admitted 
to the Alcohol Treatment Unit.  When evaluated later in July 
1981 the clinical psychologist noted that the veteran had a 
30-year history of chronic alcohol abuse.  He has, since July 
1981, received ongoing treatment for alcohol abuse, including 
multiple detoxifications; anxiety syndrome; and a major 
depressive disorder.  None of the treatment records indicate 
that any of his psychiatric symptoms are related to service.

In medical reports dated in May 1997, July 1998, September 
1999, January 2003, and February 2004, the veteran's VA 
psychiatrist stated that the veteran had been treated in the 
Mental Health Clinic since 1978, and that he suffered from 
severe depression and anxiety that had their onset while he 
was in service in 1945.  The psychiatrist's opinion regarding 
the onset of the psychiatric symptoms is, however, based on 
the veteran's reported history, because the veteran did not 
seek treatment in the Mental Health Clinic until more than 
30 years after he was separated from service.  In addition, 
the psychiatrist stated that he had treated the veteran for 
only the previous seven years.  Because the psychiatrist had 
no personal knowledge of the veteran's symptoms prior to 
1990, and did not base his opinion on any records documented 
prior to 1978, the opinion is not probative of whether the 
veteran's psychiatric disorder had its onset during service.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (a medical 
opinion that is based on the veteran's recitation of medical 
and service history, and not his documented history, is not 
probative of etiology).

The veteran now claims that his depression and anxiety began 
when he was in service.  That assertion is, however, in 
conflict with extensive medical records that document 
treatment for multiple medical problems since 1945, but make 
no reference to any mental health problems prior to 1973.  He 
also claims to have received treatment for psychiatric 
problems at the medical facility at Fort Buchanan, Puerto 
Rico, when in service, but the records he referenced pertain 
to treatment he received after he was separated from service 
and do not reflect any psychiatric symptoms.  When evaluated 
in the Mental Health Clinic in 1981 his symptoms were 
attributed to a 30-year history of alcohol abuse, and not 
until 1984 was he treated for anything except alcohol abuse.  
For these reasons the Board finds that the veteran's current 
assertion that his depression and anxiety began in service is 
not credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

The Board notes that the veteran has also asserted that his 
psychiatric disorder was aggravated by having been 
incorrectly told by staff at the VAMC in October 1993 that he 
was HIV positive.  In a July 1999 rating decision the RO 
denied entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151, and the veteran did not appeal that 
decision.  The issue of his entitlement to compensation 
benefits for a psychiatric disorder in accordance with 
38 U.S.C.A. § 1151 is not, therefore, before the Board.

In summary, the evidence shows that the veteran currently 
suffers from a major depressive disorder with psychotic 
features.  There is no probative evidence of any psychiatric 
symptoms during service, however, or of the current 
psychiatric diagnosis being related to service.  For these 
reasons the Board finds that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a psychiatric disorder.
Bronchitis

The VA treatment records disclose that the veteran has 
received ongoing treatment for chronic bronchitis, asthma, 
and obstructive pulmonary disease.  His claim is, therefore, 
supported by a current medical diagnosis of disability.  His 
service medical records do not show, however, any complaints 
or clinical findings related to a pulmonary disorder during 
service, nor does the probative evidence indicate that any of 
the currently diagnosed pulmonary disorders are related to 
service.  Hickson, 12 Vet. App. at 253.

Although the veteran claims to have been treated for 
bronchitis while in service, his service medical records do 
not reflect such treatment.  The report of examination on 
separation from service in October 1945 shows that the lungs 
were normal, and he had no history of any significant 
diseases.

The report of a November 1945 VA examination indicates that 
the veteran reported having incurred a contusion to the chest 
one month previously in a motor vehicle accident.  He then 
denied having received any medical treatment following his 
separation from service in October 1945.  Examination of the 
respiratory system was normal.  

The veteran was involved in another motor vehicle accident in 
July 1946, resulting in contusion to the left elbow and 
anterior chest wall.  When admitted to the VAMC he was found 
to be in generally good health, with no serious illnesses or 
injuries.  An X-ray study of the chest revealed no evidence 
of pulmonary pathology, and examination of the respiratory 
system was again normal.

He was admitted to the VAMC in March 1949 for the treatment 
of acute bronchitis.  He was admitted for the treatment of 
chronic bronchitis in June 1950.  When admitted in June 1950 
he reported having been well until one month previously, when 
he developed a bad chest cold.

Following the treatment in 1949 and 1950, there is no 
evidence of the veteran having a chronic pulmonary disorder 
until April 1972.  He was then admitted to the VAMC with 
complaints resulting from the motor vehicle accident in 1969.  
When hospitalized he complained of having had a chronic cough 
for the previous two months.  He also reported having smoked 
1.5 to 2.0 packs of cigarettes a day for the previous 
20 years.  His symptoms were then diagnosed as mild 
bronchitis.  

As previously stated, he has received ongoing treatment for 
chronic bronchitis, asthma, and/or obstructive pulmonary 
disease for many years.  None of the medical evidence 
indicates that any of the pulmonary disorders had their onset 
during the veteran's eight months of military service, or 
that the disorders are otherwise related to service.  The 
veteran's assertion more than 50 years afterwards that his 
breathing problems started in service is not credible because 
it is contradicted by the contemporaneous records, which show 
that he initially had bronchitis in March 1949, after his 
separation from service.  Madden, 123 F.3d at 1481.

In summary, the evidence shows that the veteran has chronic 
pulmonary disease.  The probative evidence shows, however, 
that he did not incur a related disease or injury during 
service, and that the chronic pulmonary disease is not 
otherwise related to service.  For these reasons the Board 
finds that the criteria for a grant of service connection are 
not met, and that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
bronchitis.
Syphilis

The VA treatment records also disclose that the veteran has 
latent syphilis, in that laboratory testing was positive for 
the pathogen.  He has also received treatment for chronic 
urinary problems, which may or may not be related to the 
latent syphilis.  The Board finds, therefore, that his claim 
is supported by a current medical diagnosis of disability.  
The evidence does not indicate, however, that he incurred 
syphilis while he was in service.  Hickson, 12 Vet. 
App. at 253.

Although the veteran claims to have contracted syphilis while 
in service, his service medical records do not indicate that 
he contracted the infection prior to separation in October 
1945.  The report of examination on separation from service 
in October 1945 specifically shows that he had no venereal 
disease, and he had no history of any significant diseases.

When the veteran was hospitalized for the treatment of 
bronchitis in June 1950, serology testing was positive for 
syphilis.  The veteran then reported that he had developed a 
canker in 1945, and was treated after separation from service 
in a civilian hospital.  He received two shots a week for 
four to five months, then had a negative spinal tap.  He was 
again given a series of penicillin injections while 
hospitalized in June 1950, following which a spinal tap was 
again negative.  On discharge from the hospital he was shown 
to have syphilis, latent, seropositive only, late.

Although the veteran reported in June 1950 that he developed 
syphilis in 1945 (as evidenced by the canker), that infection 
apparently occurred after his separation from service, in 
that he did not have any venereal disease when examined for 
separation in October 1945.  The evidence shows, therefore, 
that the syphilis was contracted after his separation from 
service, and was not incurred in service.  The veteran's 
current assertion (more than 50 years after service 
separation) that he contracted the disease in service is not 
credible because it is contradicted by the contemporaneous 
records.  Madden, 123 F.3d at 1481.  Because the probative 
evidence shows that the veteran did not incur syphilis during 
service, the Board finds that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for syphilis.
Low Back Disorder

The VA treatment records also disclose that the veteran has 
degenerative disc disease of the lumbosacral spine.  His 
claim is, therefore, supported by a current medical diagnosis 
of disability.  His service medical records do not show, 
however, any complaints or clinical findings related to the 
musculoskeletal system during service, nor does the probative 
evidence indicate that the currently diagnosed degenerative 
disc disease is related to service.  Hickson, 12 Vet. 
App. at 253.

The report of examination on separation from service in 
October 1945 shows that the musculoskeletal system was 
normal, and that the veteran had no history of significant 
diseases or injuries.  The reports of his multiple 
hospitalizations from November 1945 to February 1951 show no 
complaints or clinical findings pertaining to a low back 
disability.

He claimed entitlement to nonservice-connected pension 
benefits in May 1971, and reported having incurred a back 
injury in July 1969.  An X-ray study of the lumbar spine 
obtained in conjunction with a July 1971 VA examination 
showed the back to be normal, except for some straightening 
of the lordotic curve.  When hospitalized in April 1972 the 
veteran complained of intermittent low back pain since a 
motor vehicle accident in 1969.  An X-ray study of the low 
back was again normal.  He complained of back pain during a 
March 1978 VA examination, and an X-ray study showed minimal 
spurring of the anterior margins of the lower lumbar 
vertebrae.  The examination resulted in a diagnosis of 
minimal osteoarthritis of the lower lumbar vertebrae.  He has 
continued to receive intermittent treatment for low back pain 
since 1978, including the diagnosis of degenerative disc 
disease with radiculopathy in March 2000.  In March 2000, 
however, he reported having had low back pain for 20 years, 
which would place the onset long after his separation from 
service.

None of the medical evidence indicates that the currently 
diagnosed low back disorder is related to military service.  
The veteran's current assertion that he started having back 
pain in service is not credible because it is contradicted by 
the contemporaneous records, which show that his back 
complaints started after the motor vehicle accident in July 
1969.  Madden, 123 F.3d at 1481.  The Board finds, therefore, 
that the claim for service connection for a low back disorder 
is not supported by evidence of a related in-service disease 
or injury, or medical evidence of a nexus to service.  For 
these reasons the criteria for a grant of service connection 
are not met, and the preponderance of the evidence is against 
the claim of entitlement to service connection for a low back 
disorder.
New and Material Evidence
Relevant Laws and Regulations

According to the law in effect in 1951, the veteran was given 
a period of one year from the date of notice of a 
determination for the filing of an application for review on 
appeal; otherwise, that determination became final and was 
not subject to revision on the same factual basis.  See Vet. 
Reg. No.2(a), Pt. II, Par. III, and Department of Veterans 
Affairs Reg. 1008 (effective January 25, 1936 to December 31, 
1957).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1996).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.
Analysis

The report of the veteran's examination on separation from 
service in October 1945 shows that the gastrointestinal 
system was normal, and that he had no significant diseases or 
injuries during service.  Multiple hospitalizations and 
examinations from November 1945 to September 1950 did not 
reveal any complaints or clinical findings pertaining to a 
stomach disorder.

He was hospitalized in September 1950 due to a complaint of 
stomach pain of one month in duration.  He signed himself out 
of the hospital, however, before any tests could be 
completed.  He was again hospitalized in January 1951, when 
he reported that he had been well until approximately six 
months previously, when he developed epigastric pain after 
eating.  Diagnostic studies resulted in the diagnosis of a 
duodenal ulcer.

Based on the evidence shown above, in a June 1951 rating 
decision the RO denied entitlement to service connection for 
a duodenal ulcer.  The veteran was notified of that decision 
and did not appeal, and the June 1951 decision is final.  See 
Vet. Reg. No.2(a), Pt. II, Par. III, and Department of 
Veterans Affairs Reg. 1008 (effective January 25, 1936 to 
December 31, 1957).  

The evidence received following the June 1951 decision 
includes the report of a September 1951 gastrointestinal X-
ray showing the duodenal ulcer with duodenitis.  In March 
1966 the veteran reported having been treated for an ulcer in 
1951, and having been asymptomatic since then.  VA treatment 
records document the ongoing treatment of ulcer disease, 
gastroesophageal reflux disease, a hiatal hernia, 
diverticulosis, gastric intestinal metaplasia, and h. pylori 
positive gastritis since 1966.  None of the treatment records 
reflect any etiology for the multiple gastrointestinal 
diagnoses, or in any way indicate that they are related to 
service.  

Because the VA treatment records only reflect the diagnosis 
of ulcer disease, which information was of record when the RO 
denied service connection in June 1951, the VA treatment 
records are cumulative and redundant of the evidence then of 
record.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) 
(records of treatment and a diagnosis many years after 
service, which do not document any nexus to service, are not 
new and material).  Because the Board has determined that the 
evidence is not "new, the Board need not determine whether 
the evidence is "material."  See Vargas Gonzalez v. West, 
12 Vet. App. 321, 327 (1999) (if the Board finds that newly 
presented evidence is cumulative of evidence previously 
considered, the analysis should end there).  

In a July 2001 statement the veteran asserted that he had 
received treatment for his ulcer from the medical facility at 
Fort Buchanan, Puerto Rico, while in service.  He also 
indicated that he had the records of that treatment in his 
possession.  He has not submitted any evidence reflecting 
treatment for an ulcer while he was on active duty.  Although 
the evidence in the claims file shows that he was treated for 
an ulcer at Fort Buchanan, that treatment was in 1950 and 
1951, not 1945.

In summary, the VA treatment records are not new because they 
reflect information that was considered in the June 1951 
rating decision.  The veteran has not presented any evidence 
showing that he was, in fact, treated for an ulcer during 
service.  The Board finds, therefore, that new and material 
evidence has not been received, and the claim of entitlement 
to service connection for ulcer disease is not reopened.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is denied.

The claim of entitlement to service connection for bronchitis 
is denied.

The claim of entitlement to service connection for syphilis 
is denied.

The claim of entitlement to service connection for a low back 
disorder is denied.

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for ulcer disease is denied.


	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


